Citation Nr: 0020010	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including hypertension.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a ulcers of the 
feet.

6.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active duty for training from February 1957 
to August 1957, and active duty from August 1958 to October 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A hearing was held at the RO, in October 1999, before Michael 
D. Lyon, who is the Board member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 2000).  A transcript of the hearing has been 
included in the claims folder for review.


FINDINGS OF FACT

1.  To the extent required and possible, the RO has developed 
all evidence necessary for an equitable disposition of the 
veteran's claims.

2.  The veteran's service records (other than an immunization 
record from June 1958 through September 1961) are not 
available and presumed to have been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) or are 
with a lost claims folder. 

3.  Coronary artery disease, including hypertension; a kidney 
disorder; diabetes mellitus; ulcers of the feet; a bilateral 
hearing loss; and/or an acquired psychiatric disorder, were 
not noted until many years after service, and have not been 
shown to be related to service or to any occurrence or event 
therein based on the evidence submitted.


CONCLUSION OF LAW

The claims for entitlement to service connection for coronary 
artery disease, including hypertension; a kidney disorder; 
diabetes mellitus; ulcers of the feet; a bilateral hearing 
loss; and/or an acquired psychiatric disorder, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 2000); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that attempts to locate 
the veteran's service medical records (other than an 
immunization record from June 1958 through September 1961)) 
have been unsuccessful.  It is unclear as to exactly why.  It 
appears that the records were either lost with an original 
claims folder sometimes in the early 1980's or were in part 
were destroyed in the accidental fire at the National 
Personnel Records Center (NPRC) in 1973.  Attempts to obtain 
other service medical records have been unsuccessful.  It has 
been indicated that RO's in St. Petersburg, Florida, and 
Little Rock, Arkansas may have had, in the early 1980's 
position of a claims folder, but that apparently has been 
lost.  The Board will proceed based on the evidence of 
record, attempts to locate the original claims folder have 
been unsuccessful.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Regarding hearing loss, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(formerly United States the Court of Veterans Appeals) 
(Court), citing Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet.App. 155 (1993), 
that the above regulation, although prohibiting an award of 
service connection where audiometric test scores are not 
within the established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service. 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

Finally, with certain enumerated disorders such as 
sensorineural hearing loss, calculi of the kidney, bladder, 
or gallbladder, cardiovascular-renal disease, including 
hypertension, diabetes mellitus, and psychoses, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  

Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim.  See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. at 506, 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The veteran contends, in essence, that he is entitled to 
service connection for coronary artery disease, including 
hypertension; a kidney disorder; an acquired psychiatric 
disorder; diabetes mellitus; ulcers of the feet; and, a 
bilateral hearing loss, incurred in/or aggravated in service. 

The Board again notes that there are no pertinent service 
medical records of file.  The assumption is that any such 
records were destroyed in the 1973 fire at the NPRC or are 
unavailable as the original claims folder was lost.  It is 
further noted that all of the claimed disorders, with the 
exception of the ulcers of the feet, are presumptive 
disorders under 38 C.F.R. §§ 3.307, and 3.309.  None of these 
disorders, however, are shown post service for several years, 
and so a presumption of service connection under 38 C.F.R. 
§§ 3.307, and 3.309 is not applicable. 

The earliest post service medical record of file is a March 
1975 VA hospital discharge summary, noting treatment for 
diabetes, with a reported 5 year history. The examiner noted 
B/Ps were normal. He reported no history of cardiac problems; 
congestive heart failure; myocardial infarctions, or chest 
pains.  He was not hypertensive.  He reported no 
gastrointestinal problems, complaints of diarrhea or 
constipation.  He had no history of dysuria; nocturia; 
polyuria; or, passing stones, in the bladder or in the 
kidney.  Lesions on the right thumb, and base of left foot 
were also noted.  The diagnoses was diabetes mellitus; 
peripheral neuropathy; with lesions, right thumb, and base of 
left foot.

Hypertension and diabetes, in poor control were first noted 
in a December 1987 VA record.

January 1988 VA hospitalization records note the veteran was 
being treated for diabetic retinopathy.  In addition, it was 
noted that he had been on the psychiatric ward and diagnosed 
with anxiety and depression due to his visual acuity loss; 
loss of his job; financial problems; family problems; and, 
fear over upcoming surgery.  He stated that his whole world 
seemed to come apart all at once with no end in sight.  

During the same January 1988 hospitalization, he complained 
of right ear hearing loss, and tinnitus for six months.  He 
did not report any left ear hearing problems. A VA 
audiometric examination documented pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
--
45
LEFT
15
20
20
--
35

Average pure	tone thresholds were 58 Hz for the right ear, 
and 18 Hz for the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear, 
and 96 percent in the left ear.  The examiner noted a 
moderate hearing loss in the right ear.  Hearing was within 
normal levels for the left ear with mild sensorineural 
hearing loss over 4000.  Speech discernability was excellent 
bilaterally.  A referral to ENT was recommended because of 
the conductive element of the ears.

A sudden onset of hearing loss was noted a week later.  This 
was thought to be due to small vessel involvement secondary 
to his diabetic condition.  A brainstem auditory response 
test was performed.  The diagnoses was normal brain stem 
response.  A follow-up in ENT was recommended

A rating decision in May 1997 denied service connection for 
diabetic retinopathy; coronary artery disease with 
hypertension; kidney stones; bilateral ulcers, feet; and 
generalized anxiety disorder with depression.  A rating 
decision in June 1998 denied service connection for a hearing 
loss.

At a Travel Board hearing in October 1999, the veteran, 
offered testimony in support of his claims. This testimony 
was confusing and difficult to follow.  However, he 
testified, in essence, that he was diagnosed with coronary 
artery disease and hypertension during service, in 1958.  
However he was not told he had elevated blood pressure, and 
he was not medicated.  He was treated within two months after 
service by a private doctor.  Afterwards he received 
treatment at the VA.  He testified that a doctor told him his 
hypertension was due to service, but he could not remember 
the doctor's name.  Likewise, he had kidney problems in 
service, and was treated two months after service.  He had 
kidney stones once in 1976, and again about a year ago.  No 
doctor has told him his kidney problems were related to his 
service.

He further testified that he had been diagnosed with 
schizophrenia, and depression prior to service, in 1953 or 
1954.  He stated that he was treated during service, but not 
by a psychiatrist.  He noted that he was not able to close 
his left or right eye when qualifying on the rifle range. He 
saw a psychiatrist about a month or two after service, but 
could not recall any diagnosis and was not medicated.  He was 
first hospitalized in 1969 for his psychiatric disorder.  In 
the last 4 to 6 years, he has been averaging being 
hospitalized every six months or 90 days.  He has recently 
been diagnosed with schizophrenia. 

He claimed he had a touch of diabetes in service, but it 
didn't get real bad until 1971.  He urinated a little bit and 
had some dizziness.  This got better as he lost weight. "I 
went from 350 pounds down to 218 in basic." None of his 
doctors have told him his diabetes was related to his 
military service.  

He testified that he had been diagnosed with ulcers of the 
feet in the last ten years.  In service he reported that he 
had a toe nail removed.  

He was diagnosed  with a hearing loss in 1989.  He testified 
that, "so, I was firing the 105's and 155's and they-the 
firing of theses guns was tremendous upon my hearing -----."  
The doctors who were currently treating him stated his 
hearing loss was related to his military service.  He had not 
worked in 10 years and was on social security disability 
based on his claimed disabilities.

The file contains voluminous and duplicative medical records 
primarily from the late 1980s through the 1990's.  These are 
for numerous severe and chronic physical and mental 
disorders.  None of the medical evidence of record suggests 
any relationship with his current mental and physical 
disorders and his period of service.

The veteran also submitted a list of VA medical centers 
(VAMC) with specific dates of treatment at each VAMC to 
indicate that he received treatment from 1962 through the 
present time. For the most part these VAMCs had no records of 
treatment for the veteran.  The earliest treatment records 
found were dated in 1975, as previously noted.  In addition 
VAMC Tampa noting claimed treatment in 1968, 1969, and 1970, 
replied that they did not open until 1972.  In addition, 
their records revealed treatment was actually from 1987 to 
1988.  

After a careful review of the file, the Board finds that the 
claims must be denied as  not well grounded because there is 
no medical opinion, or other competent evidence, linking any 
of the claimed mental or physical disabilities with any in-
service occurrence or event.  Specifically, there was no 
diagnosis of record of any 
coronary artery disease, including hypertension; a kidney 
disorder; an acquired psychiatric disorder; diabetes 
mellitus; ulcers of the feet; and, a bilateral hearing loss 
disorder in service, nor has any medical examiner attributed 
the appellant's coronary artery disease, including 
hypertension; kidney disorder; acquired psychiatric disorder; 
diabetes mellitus; ulcers of the feet; or bilateral hearing 
loss to his active service.  Thus, a direct causal link 
between the appellant's coronary artery disease, including 
hypertension; a kidney disorder; an acquired psychiatric 
disorder; diabetes mellitus; ulcers of the feet; and, a 
bilateral hearing loss, and service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.

The evidence clearly does not support the veteran's claims.  
The March 1975 VA hospital discharge summary, specifically 
noted; diabetes mellitus, with a reported 5 year history; no 
cardiac problems, including no hypertension; no history of 
bladder, or kidney stones; lesions on the right thumb, and 
base of left foot were considered related to diabetes. In 
addition, the right ear hearing loss was first identified in 
the late 1980's, and the impression was that it was related 
to an ENT conductive disorder, or due to the veterans 
diabetes disorder.  A psychiatric disorder was also first 
identified in VA medical records in the late 1980's, and 
diagnosed as an anxiety disorder with depression, secondary 
to his diabetic retinopathy, and other physical disorders, 
job, family, and financial problems.  All of these disorders 
clearly first occurred several years post service, and are 
not related to service.

In conclusion, the Board has considered the appellant's 
statements that he has coronary artery disease, including 
hypertension; a kidney disorder; an acquired psychiatric 
disorder; diabetes mellitus; ulcers of the feet; and, a 
bilateral hearing loss disorder from the time of service.  
Although the appellant's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability. In addition, the Board notes that the statements 
from the appellant's friends and relatives are also not 
probative evidence as to the issue of causation. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings since service indicative of the claimed 
disabilities.  The appellant, his relatives, and friends are 
not medically trained professionals and their opinions are of 
limited probative value on issues of medical diagnoses and 
etiology.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for the disabilities claimed on 
appeal.

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, the statement of the case, and the supplementary 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim. However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Well grounded claims for service connection for coronary 
artery disease, including hypertension; a kidney disorder; an 
acquired psychiatric disorder; diabetes mellitus; ulcers of 
the feet; and, a bilateral hearing loss disorder not having 
been submitted, the claims are denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

